Citation Nr: 0317384	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  02-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from April 1969 to October 
1970.  

At the time of a travel board hearing before the undersigned 
in January 2003, the veteran indicated that a physician at 
the VA Medical Center in Phoenix told him that his pain 
involving the shoulders and the back was related to his 
active service experiences.  He stated that he had "no idea 
what the doctor had put in writing."  He added that he could 
provide the "name, place and telephone number" of the 
physician.  The record was kept open for 60 days in order 
that the veteran might contact the physician and obtain a 
statement from him or her regarding the etiology of the 
veteran's fibromyalgia.  A review of the record does not 
reflect that such a statement was obtained and associated 
with the claims folder.  

In Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
found that documents notifying a claimant of evidence that 
would be useful or potentially helpful were insufficient 
where the notification failed to identify "who is responsible 
for obtaining such evidence."  Recent case law in general has 
emphasized the enhanced duty on the part of VA to notify a 
claimant of information and evidence needed to substantiate a 
claim and enhanced the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370 (2002).  

In light of the Veterans Claims Assistance Act of 2000 and 
recent cases by the Court, the Board therefore believes that 
additional development is indicated and the case is REMANDED 
for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, that may possess 
additional records pertinent to treatment 
for fibromyalgia.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by him that have not been 
secured previously.  In particular, the 
veteran should be asked to identify the 
physician at the VA Medical Center in 
Phoenix who reportedly informed him that 
it was the physician's opinion that the 
veteran's back and shoulder pain had its 
onset during his active service.  

3.  Then, the RO should readjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond, the claims folder should be returned 
to the Board for further appellate review.  No action is 
required of the veteran until he receives further notice.  
The purpose of this REMAND is to comply with governing 
adjudicative procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




